NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 15a0649n.06

                                         Case No. 14-2158

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                     FILED
                                                                                   Sep 24, 2015
                                                                               DEBORAH S. HUNT, Clerk
HOWARD LINDEN,                                            )
                                                          )
       Plaintiff-Appellee,                                )       ON APPEAL FROM THE
                                                          )       UNITED STATES DISTRICT
v.                                                        )       COURT FOR THE EASTERN
                                                          )       DISTRICT OF MICHIGAN
THOMAS PIOTROWSKI; SEVAN ZAYTO,                           )
                                                          )               OPINION
       Defendants-Appellants.                             )
                                                          )

BEFORE: DAUGHTREY, GIBBONS, and GRIFFIN; Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge. This is an interlocutory appeal of the denial of

qualified immunity to two Highland Park, Michigan, police officers who responded to the scene

of a shooting and allegedly exhibited deliberate indifference to the serious medical needs of one

of the shooting victims, Ronald Black, Jr., who later died of his wounds. Howard Linden, the

personal representative of Black’s estate, brought this civil action for money damages under

42 U.S.C. § 1983 against the officers for violating Black’s Fourteenth Amendment rights. The

officers moved for summary judgment by reason of qualified immunity, but the district court

denied their motion. Because the constitutional right at issue was not clearly established in the

context of this case, the officers are entitled to qualified immunity, and we reverse.

                                                 I.


       On the evening of January 18, 2013, eighteen-year-old Ronald Black and several other

individuals were playing cards inside the house located at 322 Labelle Street in Highland Park,
No. 14-2158, Linden v. Piotrowski, et al.


Michigan. At approximately 11:40 pm, one of the other people—John Bain—pulled out a gun

and started firing. Highland Park police officers Thomas Piotrowski and Sevan Zayto received a

report of shots fired and quickly responded to the scene. Upon arriving, Officers Piotrowski and

Zayto first encountered Antoine Scott on the front porch; he was holding a gun (which it turned

out he had wrested away from Bain), and he said that he had to protect his family. The officers

told Scott to put the gun down, and he complied. The officers then detained him in the back of

their police car.

         The officers then proceeded inside the house. According to Piotrowski, they immediately

encountered two individuals lying on the floor: one (Bain) had a gunshot wound to his face and

appeared to be fatally injured; the other (Robert Givens) was bleeding from his abdomen.

A young person, Darrail Pulley, was crouching above Givens. Although it is clear that Black

was also shot and died of his wounds later that evening after the medics arrived, the events

leading up to Black’s death are in dispute.

         According to Piotrowski, immediately after the officers entered the house and saw Bain

and Robert Givens lying on the floor, he assessed the area to make sure that it was safe and then

called for medical assistance for multiple gunshot victims in an unknown number. Piotrowski

then focused his attention on Robert Givens, asking him what had happened, applying pressure

to his wounds with a gloved hand, and trying to calm Pulley down. According to Piotrowski, he

did this until the medics arrived, although at some point he called at least one more time to

request medical help because he felt they were taking a long time to show up. Piotrowski said

that he did not see Black until after EMS arrived, at which point he went to assess the rest of the

scene and found Black “down the hallway towards the kitchen” where he was sitting on the

floor.   Piotrowski Dep. 25:25, ECF No. 22-1.        Another officer was standing near Black.




                                               -2-
No. 14-2158, Linden v. Piotrowski, et al.


Piotrowski continued looking around and returned to Black a few minutes later. By this time,

according to Piotrowski, Black had been handcuffed with his hands behind his back. Black told

the officers that someone had been shooting at him. Piotrowski asked him if he had been shot,

and Black—according to Piotrowski—did not respond directly, but only said that his stomach

hurt. Piotrowski and Zayto lifted up his shirt to check his abdomen, but did not see anything

wrong. According to Piotrowski, they also looked him over for blood stains or signs of gunshot

wounds, but did not see anything. The officers did not check his vitals. They did ask whether he

had taken any drugs because the house “was a suspected drug house, [and] we didn’t know if he

swallowed a bunch of drugs.” Piotrowski Dep. 35:21-22, ECF No. 22-1. Piotrowski observed

that Black was acting strangely, and went outside to see if another EMS unit was there; he did

not see one. (The record suggests that the second ambulance never made it to 322 Labelle

because it was diverted to attend to Tamesha Glass, who had been upstairs when the shots were

fired, broke her window and climbed out, and—bloody from a serious cut to her hand—ran to

the nearest open business, a liquor store, which is where the ambulance found her.) Piotrowski

called for another EMS unit.      By this point Black was screaming in pain, according to

Piotrowski. Five to ten minutes later, another EMS unit arrived and Piotrowski told them that

Black was acting strangely, that he might have overdosed on something, and that it was unknown

whether he had been shot.

       As for Zayto, he also said that Piotrowski moved directly to assist Robert Givens once

they entered the house. Zayto said that he first encountered Black moments later, when Black

came walking into the room directly toward them. Zayto suspected at this point that Black “had

something to do with” the shooting, especially after the woman on the staircase (presumably

Charlotte Givens) told them that there was no one else left in the house. Zayto Dep. 44:20, ECF




                                             -3-
No. 14-2158, Linden v. Piotrowski, et al.


No. 22-2. He instructed Black to put his hands up, and Black complied. Zayto asked him if

there was another shooter and Black said he didn’t know. Zayto asked Black if he had been shot,

and according to Zayto, he said no. Zayto patted Black down and lifted up Black’s shirt to see if

he had been shot, and then put him in handcuffs, at which time Black asked if he could sit down

and said his stomach hurt. Zayto asked Black if he needed EMS, and Black said yes, so Zayto

called another EMS unit for him. When the first EMS unit arrived to attend to Givens, who had

an obvious abdominal wound, Zayto told them that they also needed to check on Black; they told

Zayto that another ambulance was on the way. According to Zayto, only three to five minutes

elapsed between the time when he first saw Black and the time when EMS medics were on scene

attending to him.

       The plaintiff has presented an affidavit from Charlotte Givens, who was present at 322

Labelle during the events in question and in the bathroom when the shots were fired. According

to Charlotte Givens, the police officers handcuffed Black when they arrived on scene. She said

that Black told the officers multiple times that he had been shot and needed medical assistance.

According to Charlotte Givens, not only did the officers not do anything to help Black, but they

repeatedly told him that he had not been shot and that he was going to jail, not to the hospital.

       The plaintiff also has produced an affidavit from Darrail Pulley, Charlotte Givens’s son,

who was present that evening. Pulley too said that the officers handcuffed Black after they

arrived. According to Pulley, Black was yelling “I’m shot too, I’m shot too!” Pulley Aff. 2:6,

ECF No. 24-6. And in response, the officers told Black to shut up, that he had not been shot, and

that he was going to jail. Pulley said that the officers “tried to pick [Black] up several [times] to

get him to sit up straight, but he kept falling down because he was shot.” Pulley Aff. 2:9, ECF

No. 24-6. Pulley further said that Black continued to tell the officers multiple times that he had




                                                -4-
No. 14-2158, Linden v. Piotrowski, et al.


been shot; “[h]e was talking slowly and he was begging for help.” Pulley Aff. 2:10, ECF No. 24-

6. According to Pulley, Black said that he could not breathe and needed medical assistance;

meanwhile, Robert Givens—who had been shot in the abdomen—was also telling the officers

repeatedly that Black had been shot too and needed assistance. Pulley said that notwithstanding

all of this, the officers did not direct the first EMS responders to Black.

       Plaintiff has further pointed out several apparent inconsistencies in the defendants’

account of events.     Although Piotrowski initially stated in his deposition that he did not

encounter Black for the first time until after EMS arrived, the police report filed by Piotrowski

states that he encountered Black during his initial sweep of the house, and that only after

speaking to Black and asking if he had been shot did he return to apply pressure to Robert

Givens’s wounds. Piotrowski also initially stated in his deposition that Black did not give a

direct answer when asked if he had been shot, but the police report he filed says that Black

specifically said “no” when asked if he had been shot. Zayto said that he did try to get the first

EMS responders, who were attending to Givens, to look at Black, but the EMS report for Givens

contains no mention of any conversation with officers, whereas the EMS report for Black does.

Zayto stated in his deposition that he had pulled Black’s shirt up to his head or neck area to

check for signs of injury, both in the front and in the back, but he said that he did not see the

wound that Black suffered on the back of his shoulder.

       EMS records indicate that a request came in at 11:42 pm to send the EMS unit that

responded for Robert Givens. That EMS unit was dispatched at 11:52 pm, arrived on scene at

11:54 pm, reached Givens at 11:55 pm, and departed with Givens at 12:03 am. EMS records

indicate that another call for medical assistance came in at 11:47 pm. A unit was dispatched at

11:47 pm and reached the scene at 12:07 am—after the first unit had already departed with




                                                 -5-
No. 14-2158, Linden v. Piotrowski, et al.


Givens. The medics reached Black at 12:10 am. According to the EMS report, the medics found

Black lying handcuffed on the hallway floor, complaining that he could not breathe but unable to

further describe his pain. The medics looked but did not see any blood spots on the exterior of

Black’s clothes. He was wearing multiple shirts, which the medics began to cut off, at which

point Black started spitting white foam and vomiting brownish liquid. Shortly thereafter one of

the medics spotted the gunshot wound on Black’s shoulder. While Black was being moved into

the back of the ambulance, he stopped breathing and his pulse stopped. He was pronounced dead

at 12:52 am. The medical examiner described Black’s wound as follows:

       There was an entrance gunshot wound on the back of the right shoulder, with no
       [] evidence of close range firing noted on the skin surrounding this wound. The
       wound track passed through the right back muscle and soft tissue, right sixth
       intercostal space, right lung, diaphragm, liver, duodenum, mesentery, and left
       common iliac artery and vein, and into the muscle and soft tissue of the left thigh,
       with extensive bleeding into the right chest and peritoneal cavities. The wound
       track was from back to front, right to left, and downward when the body is viewed
       in the anatomical position.

Post Mortem Report 1, ECF No. 24-3.

       On June 4, 2013, Howard Linden, as personal representative of Black’s estate, filed a

§ 1983 suit against Piotrowski and Zayto in their individual capacities, seeking money damages

for exhibiting deliberate indifference to Black’s serious medical needs in violation of the Eighth

and Fourteenth Amendments of the United States Constitution. Linden additionally brought a

claim for gross negligence under Michigan law. Defendants moved on February 24, 2014, for

summary judgment, arguing, inter alia, that they were entitled to qualified immunity. On August

22, 2014, the district court denied their motion:




                                                -6-
No. 14-2158, Linden v. Piotrowski, et al.


       Viewing the facts in the light most favorable to the Plaintiff, the Court is
       persuaded that the circumstances surrounding the knowledge that the officers had
       at the time of the arrest and the appreciable amount of time that followed between
       detaining the decedent and the EMS taking him in for treatment raise genuine
       issues of material fact as to whether the officers acted with “deliberate
       indifference.”

Order Den. Defs.’ Mot. for Summ. J. 9-10, ECF No. 27. Defendants timely appealed.

                                                II.

       “[Q]ualified immunity shields government officials . . . from civil damages for

discretionary functions ‘insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.’” Range v. Douglas,

763 F.3d 573, 587 (6th Cir. 2014) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).

Once a defendant invokes qualified immunity, the plaintiff bears the burden to show that

granting qualified immunity would be inappropriate because (1) the defendant violated a

constitutional right, and (2) the right was clearly established. Quigley v. Tuong Vinh Thai,

707 F.3d 675, 680–81 (6th Cir. 2013).

       We have interlocutory appellate jurisdiction over the district court’s order denying

qualified immunity only insofar as that order turns on an issue of law. Austin v. Redford Twp.

Police Dep’t, 690 F.3d 490, 495 (6th Cir. 2012) (citing Estate of Carter v. City of Detroit,

408 F.3d 305, 309 (6th Cir. 2005)). For that reason, we generally lack jurisdiction to hear an

interlocutory appeal of a district court’s determination (such as the district court’s determination

in this case) that the pretrial record sets forth a genuine issue of material fact for trial, id.

(quoting Johnson v. Jones, 515 U.S. 304, 319–20 (1995)), unless the determination that there is a

genuine issue of material fact is “blatantly contradicted by the record,” such that one party’s

account of events could not be believed by any reasonable jury. Scott v. Harris, 550 U.S. 372,

380 (2007). However, we retain jurisdiction over the legal question of whether the constitutional


                                               -7-
No. 14-2158, Linden v. Piotrowski, et al.


right at issue was clearly established—i.e., whether the facts viewed in the light most favorable

to plaintiff violate clearly established law. Kirby v. Duva, 530 F.3d 475, 481 (6th Cir. 2008).

It is to this question that we now turn. See Pearson v. Callahan, 555 U.S. 223, 236 (2009)

(holding that courts have discretion to start with either prong of the qualified-immunity analysis).

Our review is de novo. Pollard v. City of Columbus, 780 F.3d 395, 402 (6th Cir. 2015).

                                                        III.

                                                         A.

        The Eighth Amendment forbids “deliberate indifference to serious medical needs of

prisoners” because it “constitutes the ‘unnecessary and wanton infliction of pain.’” Estelle v.

Gamble, 429 U.S. 97, 104 (1976) (quoting Gregg v. Georgia, 428 U.S. 153, 173 (1976) (joint

opinion)).    “[I]ntentionally denying or delaying access to medical care” is a constitutional

violation. Id. at 104–05. The Fourteenth Amendment extends this right to adequate medical

treatment to pretrial detainees.1 Watkins v. City of Battle Creek, 273 F.3d 682, 685–86 (6th Cir.

2001) (citing City of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244 (1983)). “Deliberate

indifference requires that the defendants knew of and disregarded a substantial risk of serious

harm to [the plaintiff’s] health and safety.” Watkins, 273 F.3d at 686 (citing Farmer v. Brennan,

511 U.S. 825, 835–37 (1994)). A showing of deliberate indifference thus has objective and

subjective components. Phillips v. Roane Cnty., 534 F.3d 531, 539 (6th Cir. 2008). The

objective component is that the plaintiff must “show the existence of a ‘sufficiently serious’

medical need.” Id. (quoting Farmer, 511 U.S. at 834). The subjective component, by contrast,

        1
            Black plainly was a detainee for purposes of the deliberate-indifference claim. He was handcuffed and
was not free to leave the scene. See, e.g., Estate of Owensby v. City of Cincinnati, 414 F.3d 596, 600, 603 (6th Cir.
2005) (decedent was considered a detainee for purposes of § 1983 claim where he had been handcuffed and placed
in the back of police car). Furthermore, he was detained for long enough—certainly at least as long as the six
minutes in Owensby—that deliberation was possible and the officers had an opportunity “‘to fully consider the
potential consequences of their conduct.’” See id. at 603 (quoting Ewolski v. City of Brunswick, 287 F.3d 492, 510
(6th Cir. 2002)).


                                                       -8-
No. 14-2158, Linden v. Piotrowski, et al.


“requires a plaintiff to ‘allege facts which, if true, would show [1] that the official being sued

subjectively perceived facts from which to infer substantial risk to the [detainee], [2] that he did

in fact draw the inference, and [3] that he then disregarded that risk.’” Id. at 540 (quoting

Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001)). A plaintiff may make this showing

through circumstantial evidence. Id.

       For a right to be clearly established, however, “[t]he contours of the right must be

sufficiently clear that a reasonable official would understand that what he is doing violates that

right. . . . [I]n the light of pre-existing law the unlawfulness must be apparent.” Anderson v.

Creighton, 483 U.S. 635, 640 (1987). The pre-existing law that makes a right clearly established

comes primarily from the Supreme Court and the Sixth Circuit, but it can also come from other

courts, including other circuits and district courts, if the decisions of those courts “point

unmistakably to the unconstitutionality of the conduct” and are “so clearly foreshadowed by

applicable direct authority as to leave no doubt in the mind of a reasonable officer that his

conduct was unconstitutional.” Perez v. Oakland Cnty., 466 F.3d 416, 427 (6th Cir. 2006)

(alterations omitted); see also Holzemer v. City of Memphis, 621 F.3d 512, 527 (6th Cir. 2010).

“A court need not have previously held illegal the conduct in the precise situation at issue

because officials can still be on notice that their conduct violates established law even in novel

factual circumstances.” Sutton v. Metro. Gov’t of Nashville, 700 F.3d 865, 876 (6th Cir. 2012)

(internal quotation marks omitted); see also Brosseau v. Haugen, 543 U.S. 194, 199 (2004)

(noting that in “an obvious case,” general standards can clearly establish a constitutional

violation, “even without a body of relevant case law”).

       The question of whether law is clearly established should not be considered at a high

level of generality. Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2084 (2011). “The general proposition,




                                               -9-
No. 14-2158, Linden v. Piotrowski, et al.


for example, that an unreasonable search or seizure violates the Fourth Amendment is of little

help in determining whether the violative nature of particular conduct is clearly established.” Id.

(citing Saucier v. Katz, 533 U.S. 194, 201–02 (2001)). Defining clearly established law at a high

level of generality runs the risk of inappropriately expanding officer liability by permitting

allegations of “violation of extremely abstract rights” to proceed. Anderson, 483 U.S. at 639.

Thus, “the plaintiff must show that the right was clearly established ‘in light of the specific

context of the case, not as a broad general proposition.’” Perez, 466 F.3d at 427 (quoting

Saucier, 533 U.S. at 201).

                                                 B.


       The discrepancies in the facts as alleged by the parties do not create material questions of

fact that would preclude qualified immunity. It is appropriate for us to hear this case “if, ‘despite

the fact that the district court thought there were disputed issues of [fact], [the court concludes

that] . . ., regardless of the factual dispute, the plaintiffs [do] not have a valid claim.’” Doe v.

Bowles, 254 F.3d 617, 620 (6th Cir. 2001) (quoting McCloud v. Testa, 97 F.3d 1536, 1545 (6th

Cir. 1996)). Here, the factual discrepancies are irrelevant to our inquiry of whether the plaintiff’s

right was clearly established law. Even accepting the plaintiff’s version of the facts as true, as we

discuss below, the conduct exhibited by Piotrowski and Zayto does not amount to deliberate

indifference under clearly established law.

       The uncontroverted evidence establishes that within seven minutes of the shooting,

defendants had arrived on scene, secured the premises, and called for EMS at least three times

while reporting multiple persons with gunshot wounds. Likely for this reason, both in the district

court and on appeal, plaintiff has not taken issue with the rapidity of defendants’ calls for




                                               - 10 -
No. 14-2158, Linden v. Piotrowski, et al.


medical assistance.    Rather, plaintiff makes three other arguments about how defendants

allegedly were deliberately indifferent to Black’s serious medical needs.

       First, plaintiff argues that defendants violated Black’s constitutional rights by failing to

direct the first emergency medical responders who arrived on scene that they should aid or triage

Black. In other words, plaintiff contends that defendants should have redirected the first-arriving

medics away from Robert Givens, who was closest to the door and was visibly bleeding from an

obvious gunshot wound to his abdomen, to Black, who was saying he had been shot but had no

blood visible on his clothing. But plaintiff fails to point to any cases clearly establishing that

defendants had such an obligation. The closest plaintiff gets is Scozzari v. Miedzianowski,

454 F. App’x 455 (6th Cir. 2012), but even that case falls well short of clearly establishing the

right plaintiff asserts. There, police officers shot Scozzari after he allegedly threatened them

with a weapon at his cabin. Id. at 458–59. We described the officers’ actions after the shooting

as follows:

       [T]he record is uncontroverted that, seven minutes after they first reported the
       shooting, Miedzianowski and McGraw had not secured the scene of the incident.
       As a result, when the ambulance arrived, paramedics were forced to stage off-site
       for two minutes before approaching. Even then, the Officers instructed
       paramedics to proceed without disturbing the evidence, further delaying
       Scozzari’s treatment by three minutes. In all, it took twelve minutes, from the
       initial report of the shooting until paramedics were able to treat Scozzari.
       Defendants emphasize that medical responders are frequently required to stage
       off-site until the scene of a shooting is secured. However, they fail to explain
       why they were unable to secure the scene and search Scozzari before the
       ambulance arrived. Moreover, there is evidence that the Officers spent at least
       part of this time knocking on doors and asking neighbors to witness Scozzari’s
       weapons, activities that were unrelated to securing the scene or saving Scozzari’s
       life.

Id. at 465. In that factual context, we held that the constitutional right asserted by the plaintiff

was clearly established:

       Reasonable officers would have known, based on this Circuit’s precedent, that the
       obligation to provide adequate medical care to an injured detainee is not


                                               - 11 -
No. 14-2158, Linden v. Piotrowski, et al.


        discharged merely by promptly calling for assistance, but extends to ensuring that
        medical responders are able to access the victim without unreasonable delay.

Id. at 466.
        But unlike the officers in Scozzari, Piotrowski and Zayto—even under the plaintiff’s

version of events—did not hinder the medics from accessing the victims. At most, defendants

did not redirect the first-arriving medics to take a look at Black (for whom another EMS unit had

already been called) before the medics focused on Givens. The Constitution does not obviously

demand, and Scozzari does not clearly establish, that police officers, in a situation like the one

faced by Piotrowski and Zayto, must manage in that manner the work being done by medical

responders that they have called to the scene.

        Plaintiff’s second argument, which fares no better, is that defendants violated Black’s

constitutional rights by failing to inform dispatch of the fact that Black in particular had suffered

a gunshot wound and required medical attention. Plaintiff contends that defendants’ failure to

convey to the dispatcher the particulars of Black’s injury delayed his medical care.            The

uncontroverted evidence, again, is that defendants requested medical assistance multiple times

for multiple gunshot victims within minutes of arriving on scene. Plaintiff fails to point to any

cases, and we have found none, establishing that an officer is being deliberately indifferent to a

detainee’s medical needs—in a way that goes beyond poor judgment and actually violates the

Constitution—if he calls for emergency medical assistance for multiple gunshot victims without

further elaborating on the nature of one of the victim’s wounds.           A reasonable officer in

Piotrowski’s or Zayto’s position—a position that was, indisputably, a chaotic one—would not

have known that his general calls for medical assistance for gunshot victims violated the

Constitution.




                                                 - 12 -
No. 14-2158, Linden v. Piotrowski, et al.


       Finally, in the district court, plaintiff argued that defendants violated Black’s

constitutional rights by failing to administer rudimentary first aid while they were waiting for the

second EMS unit to arrive. Even though the plaintiff raised this argument only in the district

court, not in his brief on appeal, we can and should consider it: we can affirm the district court

on any ground supported by the record, and the plaintiff-appellee has not waived this argument

by not introducing it in his brief because he is the party who prevailed in the district court. See

Kennedy v. City of Villa Hills, Ky., 635 F.3d 210, 214 n.2 (6th Cir. 2011). Under plaintiff’s

version of events, which we are obliged to accept at this stage, the officers, beyond calling for

medical assistance and trying to position Black in an upright seated position when he fell over,

did not render further assistance to Black when he told them he had been shot. According to

plaintiff, defendants’ inaction violates their duty to administer first aid to Black, as plaintiff says

is clearly established by Estate of Owensby v. City of Cincinnati, 414 F.3d 596 (6th Cir. 2005).

In that case, plaintiffs’ evidence showed that police stopped Owensby after he left a convenience

store; the encounter became contentious, and Owensby was tackled by the officers and pinned in

a prone position in the parking lot. Id. at 599. The officers struck Owensby in his lower back,

right arm, and legs, placed him in a “head wrap,” and used a pressure point technique to subdue

him. Id. at 599–600. When another officer arrived, he noticed that Owensby was not moving.

Id. at 600. Owensby was then handcuffed, and another officer lifted his head and sprayed mace

in his face from a distance of six inches. Id. Owensby was not resisting and his face was

bleeding onto the officers’ shirts. Id. The officers placed him into the back seat of a police

cruiser and continued to beat him, and then left him in the back seat with the doors locked. Id.

Another officer arrived, looked into the back of the cruiser, and observed to the other officers

that Owensby was bleeding and appeared unable to breathe. Id. By this point, at least thirteen




                                                - 13 -
No. 14-2158, Linden v. Piotrowski, et al.


police officers were on the scene, three of whom were trained EMTs; none of them did anything

to assist Owensby until a sergeant arrived six minutes after Owensby had been placed in the

cruiser, asked to check on him, and discovered that he was not breathing.             Id. at 600-01.

Owensby was later pronounced dead as a result of asphyxiation during restraint attempts. Id. In

that context, taking plaintiffs’ version of events as true, we agreed with the district court that the

contours of the Owensby’s right to medical care were clearly established, such that a reasonable

person in the officers’ position would have known that Owensby’s constitutional rights were

being violated. Id. at 604.

       The differences between this case and Owensby are manifest. In short, Owensby does not

clearly establish that Piotrowski and Zayto did not fulfill their constitutional obligations when

they promptly called for medical assistance for Black. The uncontroverted evidence is that

Black, unlike Owensby, had no visible manifestations of his injury—no blood was visible on his

clothes, and the medics did not discover his gunshot wound until they cut his shirt off. Unlike

the officers in Owensby, Piotrowski and Zayto did not cause the decedent’s injuries and did not

have the same reason to know about their extent. Owensby does not clearly establish that

officers in Piotrowski’s and Zayto’s situation were being deliberately indifferent to Black’s

medical needs, in violation of the Eighth and Fourteenth Amendments, by only calling for

medical assistance for someone who was saying that he had been shot but had a hard-to-discover

gunshot wound and no blood on the exterior of his clothes. Piotrowski’s and Zayto’s failure to

do more was, at most, a mistake in judgment—and qualified immunity “‘gives ample room for

mistaken judgments’ by protecting ‘all but the plainly incompetent or those who knowingly

violate the law.’” Hunter v. Bryant, 502 U.S. 224, 229 (1991) (quoting Malley v. Briggs,

475 U.S. 335, 341, 343 (1986)).




                                                - 14 -
No. 14-2158, Linden v. Piotrowski, et al.


                                                IV.


       In the context of this case, none of the plaintiff’s asserted constitutional rights was clearly

established. We need not go further: this conclusion is enough for us to reverse the district

court’s denial of summary judgment to the defendant officers, who are entitled to qualified

immunity.




                                               - 15 -